DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 September 2022.
Drawings
The drawings are objected to because in Figure 7, “Power Circuits” should be designated with reference character “740”, and the “Sensor Circuitry” should be designated with reference character 770 as referenced in paragraph 58.  And in Figure 8, the “various nodes” should be designated with reference character 810 as shown in paragraph 60.  Alternatively, the specification may be amended to use the reference characters as shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0027445 to Vasilache et al. (Vasilache).
Claim 1
With regard to a sensor to sense real world information; Vasilache teaches a microphone (Fig. 1, microphone 11; par. 120).
With regard to a digitizer coupled to the sensor to digitize the real world information into digitized information; Vasilache teaches an ADC (Fig. 1, ADC 14; par. 120).
With regard to a signal processor coupled to the digitizer to process the digitized information into a spectrogram; Vasilache teaches a frame sectioner/transformer that performs a time to frequency domain transformation on the audio signal data (par. 144; Fig. 3, frame sectioner/transformer 201).
With regard to a neural engine coupled to the signal processor, the neural engine comprising an autoencoder to compress the spectrogram into a compressed spectrogram; Vasilache teaches an encoder that compresses the audio signal (par. 133; Fig. 2, encoder 104).
With regard to a wireless circuit coupled to the neural engine to send the compressed spectrogram to a remote destination, to enable the remote destination to process the compressed spectrogram; Vasilache teaches a transmitter circuit that transmits the data to another device that has a decoder for further processing (Fig. 1, RX/TX 13; Fig. 2, channel 106; par. 133, 134; Fig. 2, decoder 108).
Claim 4
Vasilache teaches that a decoder of the autoencoder is to decompress a first compressed spectrogram into a first reconstructed spectrogram, the first compressed spectrogram compressed by an encoder of the autoencoder from a first spectrogram (par. 134).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilache in view of US Patent Application Publication 2021/0012769 to Vasconcelos et al. (Vasconcelos).
Claim 2
Vasilache teaches all the limitations of claim 1 upon which claim 2 depends.  Vasilache does not teach that the neural engine is to store a model for the autoencoder, the model comprising a structure of a neural network and a plurality of coefficients, wherein the model comprises a pre-trained model generated using at least one correlation function according to a type of the real world information.  Vasconcelos teaches a trained neural network model that extracts features from visual and audio data (pars. 102, 103).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the audio signal encoder, as taught by Vasilache, to include a neural network model, as taught by Vasconcelos, because then human speech for voice control would have been more accurately transcribed (Vasconcelos, par. 8).
Claim 3
Vasilache teaches all the limitations of claim 1 upon which claims 2 and 3 depend.  Vasilache does not teach that the apparatus is to receive an updated model from the remote destination and update at least some of the plurality of coefficient weights of the model based on the updated model.  Vasconcelos teaches updating the neural network model (pars. 97, 100, 119).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the audio signal encoder, as taught by Vasilache, to include updating the model, as taught by Vasconcelos, because then human speech for voice control would have been more accurately transcribed (Vasconcelos, par. 8).
Claim 7
Vasilache teaches all the limitations of claim 1 upon which claim 7 depends.  Vasilache does not teach that the real world information comprises speech information, the apparatus comprising a voice-controlled end node device.  Vasconcelos teaches voice assistants and voice command (pars. 53, 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the audio signal encoder, as taught by Vasilache, to include voice assistant and voice command, as taught by Vasconcelos, because then an improved user interface would have been available (Vasconcelos, par. 3).
Claim 8
Vasilache teaches all the limitations of claim 1 upon which claims 7 and 8 depend.  Vasilache does not teach that the voice-controlled end node device is to receive from the remote destination at least one command based at least in part on the compressed spectrogram.  Vasconcelos teaches response data and responding to the user based on the voice command (Fig. 4A, TX 426 to RX 428, respond to user 430; par. 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the audio signal encoder, as taught by Vasilache, to include responding based on the voice command from the remote destination, as taught by Vasconcelos, because then an improved user interface would have been available (Vasconcelos, par. 3).
Claim 9
Vasilache teaches all the limitations of claim 1 upon which claim 9 depends.  Vasilache does not teach that the real world information comprises image information, the apparatus to take an action in response to a command from the remote destination based on detection at the remote destination of a person in the image information, based at least in part on the image information.  Vasconcelos teaches using an image capture device (Fig. 2, image capture device 230; pars. 67, 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the audio signal encoder, as taught by Vasilache, to include responding based image capture data, as taught by Vasconcelos, because then an improved user interface would have been available (Vasconcelos, par. 3).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowance of claims 15-20 is because the cited prior art does not teach a voice-controlled device that includes a wireless circuit coupled to the controller to send the compressed spectrogram to a remote server to enable the remote server to process the compressed spectrogram, wherein in response to a command from the remote server, the controller is to cause the wireless circuit to send to the remote server an uncompressed spectrogram corresponding to another speech input.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2021/0183387 to Rajan et al. teaches performing actions in response to a determined spoken command.
US Patent Application Publication 2021/0082441 to Li et al. teaches downmixed signal calculation method that includes encoding and sending a an encoded signal for further processing.
US Patent Application Publication 2019/0272840 to Caroselli et al. teaches automatic speech recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2857